Citation Nr: 1626208	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  09-43 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, mood and bipolar disorders, to include as secondary to service-connected cervical spine disability.

2.  Entitlement to service connection for a bilateral leg disability. 

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a lumbar spine disability.

4.  Entitlement to an increased rating in excess of 10 percent for cervical spine spondylosis for the period prior to February 14, 2012, and in excess of 20 percent therefrom.

5.  Entitlement to an effective date earlier than February 14, 2012 for the award of an increased 20 percent evaluation for cervical spine spondylosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans (DAV)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from August 1990 to March 1994. 

The matters on appeal come before the Board of Veterans' Appeals (Board) on appeal, in part, from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  By that rating action, the RO, in pertinent part, continued a 10 percent disability rating assigned to the service-connected cervical spine disability, and denied service connection for PTSD.  The Veteran appealed this rating action to the Board.  Jurisdiction of the appeal currently resides with the Chicago, Illinois RO.  

This appeal also stems from a March 2012 rating action issued by the above RO.  By that rating action, the RO assigned an increased 20 percent rating to the service-connected cervical spine disability, effective February 14, 2012--the date of a  VA examination reflecting an increase in severity of that disability.  The Veteran voiced his disagreement with the assignment of the February 14, 2012 effective date for the award of a 20 percent evaluation, and the current appeal with respect to the earlier effective date issue ensued.  In addition, because the increase in the evaluation of the cervical spine disability to 20 percent does not represent the maximum rating available, the increased rating claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the Board has framed the increased evaluation issue with respect to the cervical spine disability to reflect the RO's award of a 20 percent rating for the period from February 14, 2012.  

Finally, this appeal also stems from a February 2013 rating action issued by the above RO.  By that rating action, the RO denied service connection for a bilateral leg disability.  The RO also reopened a previously denied claim for service connection for a low back disability, and denied the de novo claim on its merits.  The Veteran appealed these adverse determinations to the Board.  

In June 2014, the Veteran testified before a Decision Review Officer (DRO) at the Milwaukee, Wisconsin RO.  A copy of the hearing transcript has been associated with the Veteran's Veterans Benefits Management System (VBMS) electronic record. 

The issue of entitlement to service connection for a vascular disorder (originally claimed as a disability manifested by blood clots) has been raised by the record during a June 2014 hearing before a Decision Review Officer (see June 2014 hearing transcript (T.) at pages (pgs. 14, 15)), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

Although the Board regrets the delay, additional development is needed prior to adjudication of the Veteran's claims. 

On VA Form 9s, received by VA in November 2009 and February 2014, the Veteran requested a hearing before a Veterans Law Judge (VLJ) to be held at a local RO (i.e, Travel Board hearing).  Although he was scheduled for a Travel Board hearing on February 24, 2016, he failed to appear because he was incarcerated in Illinois.  In this regard, the Board notes that it is unlikely that the Veteran received timely notice informing him of his Travel Board hearing date.  Information obtained from the Illinois Department of Corrections and the Veteran reflects that the Veteran was released on parole in May 2016.  In written statements to VA, dated in May 2016, the Veteran and his recognized representative, DAV, requested a video conference hearing before a VLJ in connection with the instant appeal.  (See Veteran's and DAV's written statements to VA, received by the RO in May 2016).  

In light of the likelihood that the Veteran did not receive timely notice concerning his February 2016 hearing because he was incarcerated and given his recent request for a videoconference hearing before a VLJ while released on parole, the Board finds that he should again be scheduled for such a hearing on remand.  Indeed, the Veteran is entitled to this hearing before the Board adjudicates his appeal.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700(a) and (e), 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing on the issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, mood and bipolar disorders, to include as secondary to service-connected cervical spine disability; entitlement to service connection for a bilateral leg disability; whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disability; entitlement to an increased rating in excess of 10 percent for a cervical spine disability for the period prior to February 14, 2012, and in excess of 20 percent therefrom; and, entitlement to an effective date earlier than February 14, 2012 for the award of an increased 20 percent evaluation for cervical spine disability.

Notify the Veteran of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2015).  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the appeal should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

